PER CURIAM.
(Cushing, Buehwalter and Hamilton, JJ.)
Epitomized Opinion
Van Horn, one of the defendants, was in the act of pulling his truck out from along the curb into the street in Cincinnati when a car belonging to the Traction Co. struck the truck, throwing it against the automobile of McDonald. The lower court instructed the jury on the subject of negliegence but failed to submit the question that if they found neither of the defendants guilty of negligence the verdict must be for the defendants. Held by the Court of Appeals in reversing the judgment:
1.Failure of the trial court to include in his charge and instruction that plaintiff cannot recover if neither of the defendants are found guilty of negligence is reversible error.